Title: Estimates of Men Subject to Militia Law, 23 October 1805
From: Jefferson, Thomas
To: 


                        
                            
                        23 Oct. 1805
                     
                        
                        
                     
                  
                  of the age of 18. & under 45. Militia law.
                  
                     
                        
                           
                               of 16. & under 26.
                           384,554
                           }
                           Census of 1800.
                        
                        
                           
                               of 26. & under 45
                           423,836
                        
                     
                  
                  of 106,951 persons of 16. & under 26. by Buffon, 22,362 are in yr 17th. or 18th
                  then As 106,951: 22,362:: 384,554: 80,405. in yr 17th or 18th. year in US.
                  
                     
                        
                           subtract this from
                           
                              384,554
                           
                        
                        
                           remain of 18. & under 26.
                           304,149
                        
                        
                           add of 26. & under 45.
                           
                              423,836
                           
                        
                        
                           gives whole of 18. & under 45
                           727, 985
                        
                     
                  
                  
                     
                        
                           Buffon
                           
                        
                        
                           from
                           106,951
                           
                           persons of 16 & under 26
                        
                        
                           subtract
                           
                              22,362
                           
                           
                           in their 17th. or 18th. year
                        
                        
                           remain
                           84,589
                           
                           of 18. & under 26. by Buffon
                        
                        
                           add
                           
                              168,200
                           
                           
                           of 26 & under 45, the no stated in Buffon’s table
                        
                        
                           gives
                           252,789
                           
                           whole of 18 & under 45 in his tables
                        
                     
                  
                  
                     
                        
                           
                           Buffon
                           US
                           Buffon 19th
                           
                        
                        
                           then As
                           252,789 :
                           727,985 ::
                           11,014 : x
                           those in yr 19th year in US.
                        
                     
                  
                  
                        x = 727,985/252,789 x 11,014 = 2.87981 x 11,014 or say 2.88 x 11,014
                  
                     
                        
                           those in their
                           19th.
                           year are 2.88 x
                           11,014
                           =
                           31,720
                           
                           
                        
                        
                           
                           20th
                           
                           10,919
                           =
                           31,446
                           
                           
                        
                        
                           
                           21st
                           
                           10,768
                           =
                           31,011
                           
                           
                        
                        
                           
                           22d
                           
                           10,675
                           =
                           30,744
                           
                           
                        
                        
                           
                           23d
                           
                           10,514
                           =
                           30,280
                           
                           
                        
                        
                           
                           24th
                           
                           10,380
                           =
                           29,894
                           
                           
                        
                        
                           
                           25th
                           
                           10,259
                           =
                           29,545
                           
                           
                        
                        
                           
                           26th
                           
                           10,060
                           =
                           28,972
                           243,612
                           
                        
                        
                           
                           27th
                           
                           9,926
                           =
                           28,586
                           
                           
                        
                        
                           
                           28th
                           
                           9,793
                           =
                           28,203
                           
                           
                        
                        
                           
                           29th
                           
                           9,640
                           =
                           27,763
                           
                           
                        
                        
                           
                           30th
                           
                           9,544
                           =
                           27,486
                           
                           
                        
                        
                           
                           31st
                           
                           9,307
                           =
                           26,803
                           
                           
                        
                        
                           
                           32d
                           
                           9,245
                           =
                           26,625
                           
                           
                        
                        
                           
                           33d
                           
                           9,045
                           =
                           26,049
                           
                           
                        
                        
                           
                           34th
                           
                           8,912
                           =
                           25,655
                           
                           
                        
                        
                           
                           35th
                           
                           8,770
                           =
                           25,257
                           
                           
                        
                        
                           
                           36th
                           
                           8,515
                           =
                           24,523
                           
                           
                        
                        
                           
                           37th
                           
                           8,328
                           =
                           23,984
                           
                           
                        
                        
                           
                           38th
                           
                           8,176
                           =
                           23,546
                           
                           
                        
                        
                           
                           39th
                           
                           8,016
                           =
                           23,085
                           
                           
                        
                        
                           
                           40th
                           
                           7,929
                           =
                           22,846
                           
                           
                        
                        
                           
                           41st
                           
                           7,525
                           =
                           21,672
                           
                           
                        
                        
                           
                           42d
                           
                           7,444
                           =
                           21,438
                           
                           
                        
                        
                           
                           43d
                           
                           7,252
                           =
                           20,885
                           
                           
                        
                        
                           
                           44th
                           
                           7,124
                           =
                           20,516
                           
                           
                        
                        
                           
                           45th
                           
                           7,008
                           =
                           20,182
                           
                           
                        
                        
                           
                           46th
                           
                           6,701
                           =
                           19,298
                           
                              484,402
                           
                           
                        
                        
                           
                           
                           
                           
                           
                           
                           728,014
                           
                        
                     
                  
                        
                    